Citation Nr: 1203330	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  07-05 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for the service-connected hiatal hernia with gastritis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to December 1979 and from October 1981 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the RO.

In October 2008, the appeal was remanded to afford the Veteran a Travel Board hearing.  The Veteran and his representative were notified of the date of the hearing in February 2008.  The Veteran, however, failed to report for the hearing, and thus the Veteran's hearing request is deemed withdrawn.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In a letter dated in May 2011, the Veteran requested a higher rating for a back disorder.  That matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran, through his representative, has alleged that the prior VA examination was not adequate because the examiner did not have an opportunity to review the Veteran's claims file.  (See November 2011 Written Statement from representative).  In addition, the Board notes that the prior examination in 2006 is over five years old.  Therefore, in light of these factors, additional development is warranted to obtain a new VA examination pursuant to 38 C.F.R. §3.159(c)(2).

Prior to arranging for the Veteran to undergo further VA examination, the VA should obtain and associate with the claims folder all outstanding VA medical records and pertinent private records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the VA must obtain all outstanding pertinent VA medical records from VA facilities following the current procedures prescribed in 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release forms, with full address information, the RO should take appropriate steps to obtain copies of any outstanding records of medical treatment for the service-connected hiatal hernia with gastritis.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for a VA examination to determine the severity of the service-connected hiatal hernia with gastritis.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all pathology found to be present.  In addition, if possible, the examiner should answer the following under diagnostic code 7346:

a) Is there persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health?  

b) Does the Veteran have symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health?  

All findings and conclusions should be set forth in a legible report.

3.  After completing all indicated action, and any additional notification and development deemed warranted, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



